227 F.3d 863 (7th Cir. 2000)
Donna J. Clifford, Plaintiff-Appellant,v.Kenneth S. Apfel, Commissioner  of Social Security, Defendant-Appellee.
No. 99-3831
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 18, 2000Decided September 14, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. IP 98-1695-C-Y/S--Richard L. Young, Judge.[Copyrighted Material Omitted]
Before Posner, Diane P. Wood, and Williams, Circuit  Judges.
Williams, Circuit Judge.


1
Donna J. Clifford  applied for supplemental security income ("SSI")  under Title XVI of the Social Security Act, 42  U.S.C. sec.sec. 1381 et seq., alleging a  disability resulting from high blood pressure,  depression, double vision, arthritis in her legs,  pain in her hands, and back and nerve problems.  Clifford's claim was denied initially, upon  reconsideration, and after a hearing before an  Administrative Law Judge ("ALJ"). The ALJ  determined that Clifford was not "disabled"  within the meaning of the Social Security Act.  The Appeals Council declined review and the ALJ's  decision became the final decision of the  Commissioner of Social Security ("Commissioner").  Clifford sought judicial review of the  Commissioner's decision denying her SSI benefits,  and the district court affirmed the Commissioner.  We reverse.


2
* A.  Administrative Hearing


3
At the time of the administrative hearing,  Clifford was 53 years old, 5'3" tall, and weighed  199 pounds. She testified that she has a twelfth  grade education. Her only work experience was as  a waitress in 1965. She stated that she shared a  three room apartment with her husband, where she  does some housework, including cooking,  vacuuming, making the bed, washing dishes, and  grocery shopping. She is able to take a shower  and dress herself. She further stated that she  does not engage in many social activities outside  of visiting her daughter and grandchildren. She  testified that on a few occasions she babysat her  grandchildren. At her doctor's suggestion,  Clifford stated that she walks for exercise. She  testified that she walks six blocks to visit her  daughter's house in the summertime. During the  walks (six blocks each way), she stated that she  must sit and rest (near the fourth or fifth  block) due to pain in her legs.


4
According to Clifford, she is unable to work  because of nerve and vision problems and her  inability to lift significant weight or sit,  stand or walk on a sustained basis. She explained  that she is nervous around people and often cries  for no apparent reason. She further reported that  she wears an eye patch to avoid double vision.  She testified that she experiences pain in both  hands and often drops things due to numbness in  her left hand. She also testified that she can  lift a 20 pound sack of potatoes. She stated that  she experiences pain in both her legs, which  requires her to sit or lie down periodically  throughout the day. However, she testified that  she can sit for about two hours at a time.  Clifford further reported that she is taking  prescription medications for depression, sinus,  arthritis, and pain problems.

B.
Medical Evidence
1.  Ball Memorial Hospital

5
From 1994 to 1996, Clifford made frequent  visits to the emergency room ("ER") at Ball  Memorial Hospital.1 In 1994, she made several  ER visits because she experienced symptoms of  high blood pressure; each time she was treated  with medication and released. In January 1995,  Clifford returned to the ER complaining of  shoulder and back pain. The attending ER  physician, Dr. Gary Gaddis, M.D., prescribed pain  medication and released her. Six months later (in  July), she made another ER visit, this time  complaining of knee pain. On examination, Dr.  Iguban Querubin, M.D., found positive tenderness  in both of her knees. Dr. Querubin diagnosed  arthralgia (joint pain) in Clifford's right knee  and prescribed medication. Later that month,  Clifford returned to the ER complaining of arm  pain. She received a diagnosis of radiculopathy  (nerve root disease) with cervical and left arm  pain.


6
The following January (1996), Clifford went to  the ER after she slipped and fell on her right  knee. An x-ray showed no acute abnormalities but  indicated a marked amount of degenerative change.  On April 7, 1996, she entered the ER complaining  about leg pain. Dr. Max H. Rudicel, M.D.,  indicated that her problems were associated with  degenerative arthritis. In November of that year,  Clifford returned to the ER complaining of a  possible cerebrovascular accident (i.e., a  stroke). She was admitted and referred to a  clinical neurologist, Dr. Jay G. Panszi, M.D.,  who reported that her problems were caused by  microvascular brain stem disease that was  aggravated by her high fat diet. At one point  during her many ER visits, Clifford was described  as a "well-developed, well-nourished" woman.


7
2.  Dr. Jeffrey A. Heavilon, M.D.


8
On August 10, 1995, Clifford saw Dr. Jeffrey A.  Heavilon at Central Indiana Orthopedics, P.C.,  complaining of left arm and neck pain. At that  examination, Clifford wore a cervical collar and  a wrist splint. Dr. Heavilon described Clifford  as a "healthy appearing" woman who was in no  acute distress. He reviewed x-rays of her  cervical spine and noted that they showed  degenerative arthropathy (joint disease), with  some radiculopathy (nerve root disease) in her  left shoulder. He recommended continued  conservative treatment, including use of a  Prednisone Dosepak. Dr. Heavilon later reported  that Clifford's left shoulder pain improved with  the use of the Prednisone Dosepak, but noted that  Clifford also complained about pain in her right  foot.


9
3.  Dr. Cheryl Keech, M.D.


10
At the request of the Social Security  Administration, Clifford saw Dr. Cheryl Keech, a  consulting physician, on August 16, 1995. Dr.  Keech described Clifford as an "obese" woman who  moved about the examination room without  difficulty and showed no signs of shortness of  breath or fatigue. Dr. Keech indicated that  Clifford had no anatomical deformities,  inflammation, or swelling. She noted that  Clifford's range of bodily motions was normal and  that her grip strength was intact. She also  recorded Clifford as having no loss of hand  functioning. Dr. Keech did find pain with  palpation in Clifford's right ankle and both knee  joints. She also found mild muscle spasm in  Clifford's upper cervical area across her  shoulder. She reported that Clifford had  arthritis and "very high" blood pressure. She  further stated that Clifford had a pinched nerve  in her neck that caused pain, but indicated that  the pinched nerve had not caused any loss of  functioning or any nerve damage. Dr. Keech  recommended that Clifford consult an  ophthalmologist for her vision problems.


11
4.Open Door Health Clinic/Dr. Arnold L. Carter,  M.D.


12
In February 1996, Clifford saw Dr. Arnold L.  Carter at the Open Door Health Clinic, a  community health clinic where she sought medical  treatment from 1981 until the hearing. On  examination, Dr. Carter diagnosed arthritis in  Clifford's knee joints and probable carpal tunnel  syndrome in her left wrist (but a treatment note  from a prior visit to the clinic indicated that  Clifford had "good grip" strength in her left  hand). Dr. Carter recommended that Clifford  continue taking medication for arthritis and that  she continue using her carpal tunnel brace. A  month later, Dr. Carter noted that Clifford still  had problems with pain in her wrists and knees.  That April, Dr. Carter examined Clifford and  found tenderness in her knee joints. Dr. Carter  observed that Clifford had "marked excessive  weight" and recommended that she monitor her  dietary fat intake. Three weeks later, Clifford  returned to Dr. Carter complaining about  bilateral knee pain and swelling and shortness of  breath. The following December, Dr. Carter  observed that Clifford walked with an unsteady  gait and noted that she could not perform tandem  walking. A treatment note from the clinic dated  December 30, 1996, indicated that Clifford  experienced pain in her left knee that extended  to her thigh after she walked three blocks.  Clifford also complained about numbness in her  left hand and tightening of her fingers.


13
5.  Dr. Andrew H. Combs, M.D.


14
In September 1996, Clifford saw her treating  physician, Dr. Andrew H. Combs, an orthopedic  specialist at Central Indiana Orthopedics, P.C.,  for pain in her right knee. Following an  examination, Dr. Combs diagnosed right knee  arthritis and suggested that Clifford would  eventually require a total knee replacement. Four  months later (January 1997), Clifford returned to  Dr. Combs for left knee and bilateral hand pain  that had persisted for at least a year. On  examination, Dr. Combs opined that Clifford's  history of bilateral knee osteoarthritis limited  her ability to stand. Based on x-rays, he stated  that her left knee showed degenerative arthritis  in the medial joint space. Dr. Combs noted that  this finding was similar to Clifford's right knee  osteoarthritis. He also reviewed x-rays of both  her wrists. He noted that her hands showed mild  joint osteoarthritis. He also diagnosed right arm  paresthesias, but he indicated that this  condition did not warrant electromyographic (EMG)  testing. He recommended that if her paresthesias  worsened, she could start using her wrist  splints.


15
Consistent with his examination in September  1996, Dr. Combs indicated that Clifford would  eventually require a knee replacement. According  to him, Clifford's medical condition severely  limited her ability to perform any work that  required standing or walking. Dr. Combs also  opined that Clifford was unable to perform work  that required repetitive use of her hands. He  further predicted that her double vision would  severely limit her ability to perform reading and  computer monitor work.


16
6.  Dr. S.L. Rumschlag, O.D.


17
Following the hearing before the ALJ (but while  the record remained open), Clifford saw Dr. S.L.  Rumschlag on February 3, 1997. Dr. Rumschlag  reported that Clifford's prior stroke had  paralyzed the third and fourth nerve to her left  eye. He opined that she had permanent double  vision with no depth perception, which required  her to wear a patch on each eye alternatively. He  further indicated that Clifford could not see to  her left or right depending upon which eye has  the patch.

C.  Other Evidence
1.  Psychological Evaluations

18
In May 1995, Clifford saw Bob B. Hatfield,  Ph.D., and Barbara Umberger, Ph.D., for a  psychological evaluation in order to determine  her eligibility for medicaid benefits. Clifford  was tearful throughout the evaluation. Based on  the results of the evaluation, which included a  Weschsler Adult Intelligence Scale-Revised (WAISR IQ) test, Clifford was found to have a verbal  IQ of 82 and a performance IQ of 88, which put  her in the "low average" range of global  intelligence. Clifford was also diagnosed as  suffering from major depression, for which she  was prescribed the anti-depressant medication  Paxil.


19
In January 1997, Clifford saw Bill Frederick,  Ph.D., a social worker and case coordinator at  Comprehensive Mental Health Services for an  emotional/behavioral assessment. Dr. Frederick  described Clifford as an "overweight" woman. He  indicated that Clifford and her husband led a  somewhat "active" social life because they played  cards with friends and are involved with their  grandchildren. He noted that Clifford's self-  esteem was diminished and that she has had  suicidal ideas. Dr. Frederick further reported a  diagnosis consistent with dysthymic disorder (a  chronic depressive mood).

2.  Activity Reports

20
During the SSI eligibility determination  process, Clifford filled out a number of reports  that described her daily activities. She  indicated that she cooks "simple" meals that do  not require her to read a recipe. According to  her, the meals she cooks only take thirty to  sixty minutes to prepare. She also reported that  she dusted and did laundry and that her household  chores took about two hours to complete. She  indicated that she had to rest while doing her  household chores because of discomfort in her  legs. She further indicated that her husband  helps her cook and do household chores whenever  possible.

D.  The Administrative Law Judge's Decision

21
In determining whether Clifford suffered from a  disability as defined in the Social Security Act,  the ALJ conducted the standard five-step inquiry.  See 20 C.F.R. sec. 404.1520. The five-step  inquiry required the ALJ to evaluate, in  sequence


22
(1) whether the claimant is currently employed;  (2) whether the claimant has a severe impairment;  (3) whether the claimant's impairment meets or  equals one of the impairments listed by the  [Commissioner], see 20 C.F.R. sec. 404, Subpt. P,  App. 1; (4) whether the claimant can perform her  past work; and (5) whether the claimant is  capable of performing work in the national  economy.


23
Knight v. Chater, 55 F.3d 309, 313 (7th Cir.  1995). "An affirmative answer leads either to the  next step, or, on Steps 3 and 5, to a finding  that the claimant is disabled. A negative answer  at any point, other than Step 3, ends the inquiry  and leads to a determination that a claimant is  not disabled." Zalewski v. Heckler, 760 F.2d 160,  162 n.2 (7th Cir. 1985) (citation omitted). The  burden of proof is on the claimant through step  four; only at step five does the burden shift to  the Commissioner. Knight, 55 F.3d at 313.


24
In conducting the sequential analysis, the ALJ  determined that Clifford had not engaged in  substantial gainful activity since June 1, 1995.  He also found that Clifford had a "severe"  combination of impairments consisting of  hypertension, arthritis, disorders of the spine,  monocular vision, and affective disorders, but  did not have an impairment, or a combination of  impairments, which met or equaled in severity the  requirements of any of the impairments listed in  20 C.F.R. sec. 404, Subpart P, Appendix 1  ("Listing"). As a result, the ALJ concluded that  Clifford could not meet her burden at step three  of the evaluation.


25
The ALJ then went on to discredit Clifford's  testimony regarding her subjective complaints of  pain, as well as her allegation of a total  inability to work. Next, he determined that  Clifford had no past relevant work or  transferable work skills, which, in turn, led him  to find that Clifford had the residual functional  capacity to perform low stress light work,2 but  with certain limitations.3 Because of  Clifford's residual functional capacity, her age,  education, and work experience, the Medical-  Vocational Guidelines ("guidelines") directed a  conclusion that Clifford was not "disabled" as  defined in the Social Security Act. Since  Clifford's limitations did not allow her to  perform the full range of light work, the ALJ  alternatively relied on the guidelines as a  framework for decision-making in conjunction with  vocational expert testimony at step five of the  evaluation. The ALJ found that there are  significant jobs in the national economy that  Clifford could perform. These jobs in Indiana  include a hand packer, cook helper, and assembly  worker.


26
On appeal, Clifford argues that (1) the ALJ  improperly rejected the opinion of her treating  physician, Dr. Andrew Combs; (2) the ALJ  improperly evaluated her testimony regarding her  subjective pain symptoms; (3) the ALJ erred in  determining that she had the residual functional  capacity to perform light work; and (4) the ALJ  erred in failing to afford appropriate weight to  the findings of other agencies regarding  disability.

II

27
The Social Security Act, 42 U.S.C. sec. 405(g),  requires the Commissioner's findings to be  sustained if supported by substantial evidence.  Therefore, we will reverse the Commissioner's  findings only if they are not supported by  substantial evidence or if the Commissioner  applied an erroneous legal standard. Rohan v.  Chater, 98 F.3d 966, 970 (7th Cir. 1996).  Substantial evidence means "such relevant  evidence as a reasonable mind might accept as  adequate to support a conclusion." Richardson v.  Perales, 402 U.S. 389, 401 (1971). In our  substantial evidence determination, we review the  entire administrative record, but do not reweigh  the evidence, resolve conflicts, decide questions  of credibility, or substitute our own judgment  for that of the Commissioner. See Powers v.  Apfel, 207 F.3d 431, 434-35 (7th Cir. 2000); Diaz  v. Chater, 55 F.3d 300, 305, 308 (7th Cir. 1995);  Luna v. Shalala, 22 F.3d 687, 689 (7th Cir.  1994). However, this does not mean that we will  simply rubber-stamp the Commissioner's decision  without a critical review of the evidence.4 See  Ehrhart v. Secretary of Health and Human Servs.,  969 F.2d 534, 538 (7th Cir. 1992).

A.  Dr. Combs's Opinion

28
Clifford contends that the ALJ improperly  rejected the disability findings of her treating  physician, Dr. Combs. In his January 1997 report,  Dr. Combs opined that Clifford was severely  limited in her ability to perform any work  requiring standing and walking. He also stated  that Clifford could not perform any repetitive  work due to her hand osteoarthritis and  paresthesias. The ALJ declined to accord  controlling weight to Dr. Combs's 1997 report on  the grounds that it was unsupported by medical  evidence and inconsistent with Clifford's  description of her daily activities.


29
Prior to reaching this determination, the ALJ  properly noted that more weight is generally  given to the opinion of a treating physician  because of his greater familiarity with the  claimant's conditions and circumstances. See  Whitney v. Schweiker, 695 F.2d 784, 789 (7th Cir.  1982); 20 C.F.R. sec. 404. 1527(d)(2). A treating  physician's opinion regarding the nature and  severity of a medical condition is entitled to  controlling weight if it is well supported by  medical findings and not inconsistent with other  substantial evidence in the record. See 20 C.F.R.  sec. 404.1527(d)(2). A claimant, however, is not  entitled to disability benefits simply because a  physician finds that the claimant is "disabled"  or "unable to work." Under the Social Security  regulations, the Commissioner is charged with  determining the ultimate issue of disability. See  20 C.F.R. sec. 404.1527(e).


30
Here, the ALJ stated that Clifford's description  of her daily activities did not appear to  preclude "all competitive work." In support of  this contention, the ALJ noted that Clifford  walks six blocks, performs household chores, and  shops. According to the ALJ, these activities  were inconsistent with Dr. Combs's opinion  regarding Clifford's limitation on performing  work that requires standing or walking. We have  repeatedly stated, however, that an ALJ must  "minimally articulate his reasons for crediting  or rejecting evidence of disability." Scivally v.  Sullivan, 966 F.2d 1070, 1076 (7th Cir. 1992).  The ALJ did not provide any explanation for his  belief that Clifford's activities were  inconsistent with Dr. Combs's opinion and his  failure to do so constitutes error.


31
We have likewise insisted that an ALJ must not  substitute his own judgment for a physician's  opinion without relying on other medical evidence  or authority in the record. Rohan, 98 F.3d at 968  ("[A]s this Court has counseled on many  occasions, ALJs must not succumb to the  temptation to play doctor and make their own  independent medical findings."); see 20 C.F.R.  sec. 404.1527(d)(2) ("We will always give good  reasons . . . for the weight we give your  treating source's opinion."). The record  indicates that Dr. Combs found that Clifford  suffers from degenerative knee arthritis that  severely limits her ability to walk or stand on  a sustained basis. In giving little or no weight  to this finding, the ALJ did not cite to any  medical report or opinion that contradicts Dr.  Combs's opinion. In effect, the ALJ substituted  his judgment for that of Dr. Combs and left  unexplained why Clifford's activities were  inconsistent with Dr. Combs's opinion. That was  error. See Herron v. Shalala, 19 F.3d 329, 333  (7th Cir. 1994) (noting that ALJ cannot, without  adequate explanation, discount an uncontradicted,  dispositive medical opinion). Moreover, it  appears that the ALJ's view of Dr. Combs's  opinion may have been affected by the ALJ's  failure to consider Clifford's complaints of  disabling pain (an error to be discussed later).


32
The ALJ also declined to give controlling  weight to Dr. Combs's finding that Clifford is  unable to perform repetitive work due to her hand  osteoarthritis and paresthesisas. The ALJ noted  that Dr. Combs indicated that Clifford has "mild"  hand osteoarthritis and that her paresthesisas  did not warrant an EMG test. The ALJ further  noted that Clifford had no loss of hand  functioning when examined August 16, 1995 (by Dr.  Keech), and that a treatment note (from the Open  Door Health Clinic) indicated that Clifford had  "good grip" on January 18, 1996.


33
We note that Dr. Combs's 1997 report indicated  that Clifford's bilateral hand pain had persisted  for a year and a half before her examination  (January 31, 1997). Dr. Keech's examination of  Clifford apparently fell within that time period.  In her report, Dr. Keech noted Clifford's  complaint of left arm pain, but she found no loss  of hand functioning on the part of Clifford. Dr.  Combs, on the other hand, determined that  Clifford was unable to perform repetitive work  due to her hand osteoarthritis and paresthesisas.  Dr. Keech, unlike Dr. Combs, did not render any  clinical findings with respect to Clifford's hand  osteoarthritis and paresthesisas. This strongly  suggests that Clifford's hand condition may have  worsened after her examination by Dr. Keech.5  It does not appear from the record that the ALJ  considered this possibility. Instead, the ALJ  discounted Dr. Combs's disability finding because  Dr. Combs stated that Clifford's hand  osteoarthritis was "mild" and her paresthesisas  did not warrant an EMG test. He apparently  believed that Dr. Combs's 1997 report was  inconsistent.


34
While internal inconsistencies may provide good  cause to deny controlling weight to a treating  physician's opinion, Knight, 55 F.3d at 314  ("Medical evidence may be discounted if it is  internally inconsistent or inconsistent with  other evidence" in the record), the ALJ here did  not adequately articulate his reasoning for  discounting Dr. Combs's opinion. Diaz, 55 F.3d at  308. In particular, the ALJ did not explain why  these statements were necessarily inconsistent  with Dr. Combs's finding regarding the disabling  effect of Clifford's combined hand osteoarthritis  and paresthesisas. Moreover, the ALJ did not, but  should have, considered all relevant evidence  (including Clifford's complaints of disabling  pain) in weighing whether Clifford is disabled  from repetitive work as found by Dr. Combs.  Herron, 19 F.3d at 333 (noting that ALJ may not  "select and discuss only that evidence that  favors his ultimate conclusion"). In light of  these errors, the ALJ must reevaluate whether Dr.  Combs's disability findings are entitled to  controlling weight.

B.  Clifford's Testimony

35
Clifford contends that the ALJ improperly  evaluated her testimony regarding her disabling  pain. The ALJ supposedly did not find Clifford's  testimony credible because it was contradicted by  her daily activities and the medical evidence of  record. However, the ALJ must consider a  claimant's subjective complaint of pain if  supported by medical signs and findings.  Scivally, 966 F.2d at 1077; 20 C.F.R. sec.  404.1529.6 And even if the claimant's complaint  is not fully supported by objective medical  evidence, the court has instructed:


36
If the allegation of pain is not supported by the  objective medical evidence in the file and the  claimant indicates that pain is a significant  factor of his or her alleged inability to work,  then the ALJ must obtain detailed descriptions of  claimant's daily activities by directing specific  inquiries about the pain and its effects to the  claimant. She must investigate all avenues  presented that relate to pain, including  claimant's prior work record information and  observations by treating physicians, examining  physicians, and third parties. Factors that must  be considered include the nature and intensity of  claimant's pain, precipitation and aggravating  factors, dosage and effectiveness of any pain  medications, other treatment for the relief of  pain, functional restrictions, and the claimant's  daily activities.


37
Luna, 22 F.3d at 691 (citation omitted). Although  an ALJ's credibility determination is usually  entitled to deference, "when such determinations  rest on objective factors or fundamental  implausibilities rather than subjective  considerations [such as a claimant's demeanor],  appellate courts have greater freedom to review  the ALJ's decision." Herron, 19 F.3d at 335.


38
Here, the ALJ stated, in a conclusory manner,  that Clifford's testimony regarding the  limitations placed on her daily activities was  unsupported by the medical evidence. However, the  record is replete with instances where Clifford  sought medical treatment for pain symptoms  related to her physical impairments, including  the arthritic condition for which she is taking  pain medication. While the ALJ is not required to  address every piece of evidence, he must  articulate some legitimate reason for his  decision. See id. at 333. Most importantly, he  must build an accurate and logical bridge from  the evidence to his conclusion. Green v. Apfel,  204 F.3d 780, 781 (7th Cir. 2000); Groves v.  Apfel, 148 F.3d 809, 811 (7th Cir. 1998).


39
In this case, the ALJ does not explain why the  objective medical evidence does not support  Clifford's complaints of disabling pain. Rather,  the ALJ merely lists Clifford's daily activities  as substantial evidence that she does not suffer  disabling pain. This is insufficient because  minimal daily activities, such as those in issue,  do not establish that a person is capable of  engaging in substantial physical activity. See  Thompson v. Sullivan, 987 F.2d 1482, 1490 (10th  Cir. 1993) (ruling that the ALJ may not rely on  minimal daily activities as substantial evidence  that claimant does not suffer disabling pain).  For example, Clifford testified that her typical  household chores took her only about two hours to  complete. Clifford indicated that she had to rest  while doing household chores. She stated that she  cooks, but only simple meals. She also indicated  that she could vacuum, but it hurts her back. She  stated that she goes grocery shopping about three  times a month and "sometimes" carries groceries  from the car to the apartment. She further stated  that she could lift a twenty pound sack of  potatoes, but she "wouldn't carry it long."  Clifford testified that her husband helps her  with the household chores whenever possible.  While she babysits her grandchildren, she  indicated that her depression is aggravated while  watching them. In regard to walking, Clifford  stated that she walked to get exercise at her  doctor's suggestion. However, she stated that she  must rest after walking anywhere between three  and five blocks. Clifford further indicated that  she plays cards (two rounds) about twice a month.  Thus, her testimony on her daily activities does  not undermine or contradict her claim of  disabling pain.


40
At this juncture, we lack a sufficient basis  upon which to uphold the ALJ's credibility  determination. On remand, the ALJ must conduct a  reevaluation of Clifford's complaints of pain,  with due regard for Dr. Combs's opinion and the  full range of medical evidence.

C.  Residual Functional Capacity

41
Clifford further contends that the ALJ's finding  that she had the residual functional capacity7  to perform light work is unsupported by the  record evidence. Before we address this argument,  however, we revisit step three of the sequential  analysis because we believe further proceedings  are necessary for a redetermination of a multiple  impairments analysis.


42
From the record, it appears that the ALJ failed  to consider at step three the disabling effect of  Clifford's weight problem on her overall  condition. The regulations require the agency to  consider the combined effect of all of the  claimant's ailments, regardless of whether "any  such impairment, if considered separately, would  be of sufficient severity." 20 C.F.R. sec.  404.1523; see Green, 204 F.3d at 782. While  Clifford did not claim obesity as an impairment  when filing her Disability Report, the evidence  should have alerted the ALJ that Clifford had  another relevant impairment that could contribute  to the cumulative effect of her other  impairments. Cf. Fox v. Heckler, 776 F.2d 738,  740-42 (7th Cir. 1985) (medical expert should  evaluate combined effect of claimant's  impairments where evidence fairly raises issue);  20 C.F.R. sec. 404.1512(a) (Commissioner "will  consider only impairment(s) you say you have or  about which we receive evidence."). There are  numerous references in the record to Clifford's  "excessive" weight problem. For example, Dr. Jay  G. Panszi, a clinical neurologist, reported that  Clifford's stroke symptoms were caused by  microvascular brain stem disease that was  aggravated by her high fat diet. Dr. Keech  described Clifford as "obese," and Dr. Carter  suggested that Clifford lose weight because of  her medical condition. The record also indicates  that Clifford has long had a weight problem.  Indeed, before her doctor put her on a diet,  Clifford testified that she normally weighed 224.  Moreover, Clifford suffers from severe arthritis  of the knees and high blood pressure, which are  significantly related to obesity under Listing  9.09, 20 C.F.R. Part 404, Subpart P, Appendix 1.  While Clifford may not meet the Listing  requirements for obesity,8 she is 5'3" and  significantly overweight at 199 pounds. The ALJ,  rather than blind himself to this condition (and  other relevant evidence), should have considered  the weight issue with the aggregate effect of her  other impairments. See Scott v. Heckler, 770 F.2d 482, 486 (5th Cir. 1985) (200 pounds on a 5'4"  woman is significant obesity when present with a  related impairment).


43
Because the record does not indicate that the  ALJ properly considered the aggregate effect of  all Clifford's ailments, we believe a  redetermination of a multiple impairments  analysis is necessary. If the ALJ believes that  he lacks sufficient evidence to make a decision,  he must adequately develop the record and, if  necessary, obtain expert opinions. See Nelson v.  Apfel, 131 F.3d 1228, 1235 (7th Cir. 1997); Luna, 22 F.3d at 692-93.


44
Turning to Clifford's argument on the residual  functional capacity, once the ALJ determined that  Clifford had no past relevant work, he was  required to establish that Clifford has the  capability of performing other work in the  national economy. Tom v. Heckler, 779 F.2d 1250  (7th Cir. 1984). The ALJ determined that Clifford  retained the residual functional capacity to do  a limited range of light work during an eight-  hour workday. This finding must be supported by  substantial evidence in the record. Here, the  ALJ, without sufficient reason, disregarded  significant conflicting evidence--for example,  Dr. Combs's opinion, Clifford's complaints of  pain, her weight problem, and her limited  activities--in making his residual functional  capacity determination. For meaningful appellate  review, however, we must be able to trace the  ALJ's path of reasoning. See Rohan, 98 F.3d at  971 (noting that ALJ's explanation must take into  account significant evidence that would support  the opposite conclusion so that a reviewing court  has some idea why the judge rejected it); Herron, 19 F.3d at 333. The ALJ's decision is riddled  with inarticulate reasons for the result.


45
Because we believe that the ALJ erred in giving  little or no weight to (1) Dr. Combs's opinion  and (2) Clifford's complaints of pain (as well as  other conflicting evidence), further proceedings  are necessary for redetermination of Clifford's  residual functional capacity should the ALJ's  reevaluation reach step five.

D.  Disability Finding of Other Agencies

46
Clifford finally contends that the ALJ should  have assigned some weight to the fact that an  Indiana state agency found her disabled and  eligible for medicaid benefits. However, the ALJ  is not bound by findings made by either a  governmental or nongovernmental agency concerning  whether the claimant is disabled. See 20 C.F.R.  sec. 416.904. As we stated earlier, the ALJ must  independently determine if a claimant is  "disabled" as defined solely in the Social  Security Act. See Books v. Chater, 91 F.3d 972,  979 (7th Cir. 1996). Therefore, the ALJ is not  required to (but may) consider the disability  finding of other agencies.

III

47
For the reasons stated above, the judgment of  the district court, upholding the Commissioner's  decision to deny benefits to Clifford, is REVERSED,  and the case is REMANDED for further proceedings  consistent with this opinion. We also suggest  that the Social Security Administration transfer  the case to a different ALJ on remand. See  Sarchet v. Chater, 78 F.3d 305, 309 (7th Cir.  1996).



Notes:


1
 Clifford has had hypertension (high blood  pressure) since 1974 and she suffered a stroke in  1989.


2
 According to Social Security regulations, "light  work" is generally characterized as (1) lifting  or carrying ten pounds frequently; (2) lifting  twenty pounds occasionally; (3) standing or  walking, off and on, for six hours during an  eight-hour workday; (4) intermittent sitting; and  (5) using hands and arms for grasping, holding  and turning objects. See 20 C.F.R. sec.  404.1567(b); Social Security Ruling 83-10. The  use of the term "low stress" is somewhat of a  misnomer because stress lies in the individual  not in the job. See Social Security Ruling 82-62.


3
 The ALJ found that Clifford retained the ability  to perform light work that can be performed by "a  person with monocular vision that requires an eye  patch." The work could not require her to walk  more than thirty minutes at one time or sit for  more than two hours at one time. Other  limitations on her ability to perform light work  included "no operation of foot controls; no  continuous grasping with the left hand; no  operation of heavy machinery; no driving; no  unprotected heights; avoidance of slippery and  uneven surfaces; and limited contact with the  public."


4
 We also review the final decision of the  Commissioner without giving any deference to the  district court's review of that decision. Groves  v. Apfel, 148 F.3d 809, 811 (7th Cir. 1998).


5
 A month after the January 1996 treatment note,  for example, Dr. Carter, who is also associated  with the Open Door Health Clinic, diagnosed  Clifford with probable carpal tunnel syndrome.  Dr. Carter further noted that Clifford continued  to have pain in her wrists in March 1996.


6
 The Social Security regulations provide that  "there must be medical signs and laboratory  findings which show that [the claimant] ha[s] a  medical impairment(s) which could reasonably be  expected to produce the pain or other symptoms  alleged and which, when considered with all of  the other evidence (including statements about  the intensity and persistence of [the claimant's]  pain or other symptoms which may reasonably be  accepted as consistent with the medical signs and  laboratory findings), would lead to a conclusion  that [the claimant] is disabled. In evaluating  the intensity and persistence of [the claimant's]  symptoms, including pain, we will consider all of  the available evidence, including [the  claimant's] medical history, the medical signs  and laboratory findings and statements about how  [the claimant's] symptoms affect [the claimant].  . . . We will then determine the extent to which  [the claimant's] alleged functional limitations  and restrictions due to pain or other symptoms  can reasonably be accepted as consistent with the  medical signs and laboratory findings and other  evidence to decide how [the claimant's] symptoms  affect [the claimant's] ability to work." 20  C.F.R. sec. 404.1529(a).


7
 "Residual functional capacity" is that which a  claimant can still do despite her physical and  mental limitations. Hickman v. Apfel, 187 F.3d 683, 689 (7th Cir. 1999); 20 C.F.R. sec.  404.1545(a). The ALJ considers the claimant's  ability to lift weight, sit--stand, walk, push--  pull, etc., in reaching this determination. 20  C.F.R. sec. 404.1545(b). The claimant's residual  functional capacity is used to determine her  ability to engage in various levels of work  (sedentary, light, medium, heavy, or very heavy).  See id. sec. 404.1567.


8
 Under the regulations, a woman of Clifford's  height is disabled if she weighs 250 pounds and  also suffers from either persistent high blood  pressure or arthritis in a weight-bearing joint.  See 20 C.F.R. Part 404, Subpart P, Appendix 1,  sec. 9.09 (Table II-Women).